To the Members of the Senate
State Capitol
Montgomery, Alabama
Gentlemen:
We are in receipt of Senate Resolution No. 16 requesting an advisory opinion of the Justices relative to pending Senate Bill 88, which would create an additional circuit judgeship for the Tenth Judicial Circuit.
Senate Resolution No. 16 is as follows:
“BE IT RESOLVED BY THE SENATE OF THE LEGISLATURE OF ALABAMA, That we do respectfully request the Honorable Chief Justice and Associate Justices of the Supreme Court, or a majority of them, to give this body their written opinions of the important constitutional question which [has] arisen concerning the pending S.B. 88 of the 1982 Second Special Session, which bill pertains, inter alia, to create a new judgeship in the Tenth Judicial Circuit. Copies of said bill are attached hereto and made a part hereof by reference.*
“1. Does S.B. 88, which provides for the creation of an additional circuit judgeship in Jefferson County and does not require such position to be filled by appointment on nomination made by a judicial commission violate the provisions of the Constitution of Alabama of 1901, as amended?
“RESOLVED FURTHER That the Secretary of the Senate is hereby directed to send sufficient copies of the pending S.B. 88 to the Clerk of the Supreme Court of Alabama and to transmit this request to the Justices of the Supreme Court forthwith upon adoption of this resolution.”
We respectfully decline to answer the question presented because the Justices have consistently declined to give advisory opinions on the general constitutionality of pending legislation, and have restricted such opinions to questions of the constitutionality of pending legislation under spe*153cific provisions of the Constitution. Opinion of the Justices, 335 So.2d 392 (Ala.1976); Opinion of the Justices, 373 So.2d 1050 (Ala.1979); Opinion of the Justices, 252 Ala. 527, 41 So.2d 775 (1949).
In August of 1981 the Justices declined to answer a similar question regarding the creation of additional judgeships in the Tenth Judicial Circuit. A copy of that opinion is attached.**
Respectfully submitted,
C. C. TORBERT, JR. Chief Justice
JAMES H. FAULKNER
RICHARD L. JONES
RENEAU P. ALMON
T. ERIC EMBRY
SAM A. BEATTY Justices

 Reporter’s note: the Court did not incorporate the bill into this opinion.


 Reporter’s note: the Court did not incorporate the opinion into this opinion.